Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title Of The Invention Objections
The title of the invention is not descriptive. A new title is required that is clearly
indicative of the invention to which the claims are directed. Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
            Claims 1-4, 6-7, 9 and 11 recite “a controller configured to”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US Patent No. 9978430) (hereinafter Seo), and in view of Liu (“Flickker: Saving DRAM Refresh-power through Critical Data Partitioning” from ASPLOS 2011: 16th International Conference on Architectural Support for Programming Languages and Operating Systems, Newport Beach, CA | March 2011) (hereinafter Liu).  
Nami (“Main Memory And DRAM” from Stony Brook University: CSE 502 Computer Architecture, Spring 2015) (hereinafter Nami) is not used as reference but helps to define DRAM row is often called “page” (Nami:  Pages 4-5).

As per claim 1, Seo teaches that a data processing system (Seo: Fig. 2: Element 30: an memory system) comprising:
a memory module (Seo: Fig. 2: Element 200a: an memory device) including a plurality of memory banks (Seo: Fig. 4: Elements 280 a-d: the memory device includes bank arrays 280 a-d or banks (e.g. a plurality of memory banks)), the memory banks including a plurality of pages (Seo: Col. 7: lines 17-18: including pages or memory cells (located in rows));
a controller configured to control the memory module (Seo: Fig. 2: Elements 100 and 
200a: Col. 2: lines 27-29: the memory controller 100 (e.g. a controller) controls the memory device 200a (e.g. the memory module)) wherein the controller is configured to:
receive storage address of a program code of the application (Seo: Col. 9: lines 33-47: the address (e.g. a storage address) of the command code (e.g. a program code of the application) wherein the command code can be a read, write or refresh);
execute the program code (Seo: Fig. 21: Element 1210: Col. 30: lines 25-27: the processor 1210 (e.g. including the memory controller) executes the command code); 
store data generated by the execution of the program code in the memory module (Seo:

Col. 11: lines 19-21: “the write data DQ or input data (generated by the processor)” is equivalent to the claim “data generated by the execution of the program code”; Col. 9: lines 29-30: the memory controller “writes data (e.g. the write data DQ) to the memory device” is equivalent to the claim “store data … in the memory module”);
Seo does not teach the controller receives a type of an application;

and control, based on the type of the application, whether to refresh the memory module or a refresh cycle of the memory module.
However, Liu teaches the controller receives a type of an application (Liu: Page 5; Right column; Fourth paragraph: the applications include two types of data: the critical data (codes or command codes) are error-free and the non-critical data (global data or generated data) are insensitive to errors);

or a refresh cycle of the memory module (Liu: Fig. 2; Elements High Refresh (critical data) and Low Refresh (non-critical data); Page 3: Left column; Sixth paragraph: based on the applications of critical data and non-critical data, refreshing High Refresh (critical data) partition at the regular refresh-rate and Low Refresh (non-critical data) partition at substantially slower rate).
Accordingly, it would have been obvious to one having ordinary skill in the art before the time the invention was made to utilize the teachings of Liu with the invention of Seo, for the purpose of controlling the refresh rates of the memory module based on the data type of applications.  This is done by utilizing the data partitioning in memory banks by Liu with the operations of the data processing system by Seo. By doing this, the system may be able to refresh the area of the memory module that contains non-critical data at much slower refresh rate than another area that contains critical data and thus, reduce the power consumption.

As per claim 2, Seo in view of Liu teaches to load the program code into a first area of the memory module (Seo: Col. 9: lines 33-39: wherein “transmitting  a command code … along with an address, identiying a memory location” is equivalent to the claim “to load the program code into a first area of the memory module”; Col. 13: lines 21-23: “an address ADDR including a bank address BANK_ADDR, a row address ROW_ADDR …”.  Hereinafter, examiner will use “the address (e.g. can be any specific address in the memory)” to point to either any bank or any row (e.g. any page by Nami’s reference).  Examiner will further refer “the first area of the memory module” to one specific memory location and “the second area of the memory module” to another memory location); 
and refresh a memory bank included in the first area according to a preset refresh cycle (Seo: Col. 9: lines 40-45: “refresh command … with an address, identiying a memory location” is equivalent to the claim “refresh a memory bank included in the first area”; Col. 3: lines 46-52: “the first refresh rate” is equivalent to “a preset refresh cycle”).

As per claim 3, Seo in view of Liu teaches to store the generated data in a second area of the memory module (Col. 9: lines 29-30: “write the data (generated by the processor) … with an address, identiying a memory location”  is equivalent to the claim “store the generated data in a second area of the memory module”); 
and to control whether to perform a refresh of a memory bank included in the second area, a refresh cycle for the memory bank included in the second area, or both (Seo: Col. 9: lines 40-45: wherein “refresh command … with an address, identiying a memory location” is equivalent to the claim “refresh a memory bank included in the second area”).

As per claim 4, Seo in view of Liu teaches to refresh a memory bank of the memory banks by using an operation control command for the memory bank (Seo: Col. 21: lines 39-45: “active command … with an address, identiying a memory location” is equivalent to the claim “refresh a memory bank of the memory banks by using an operation control command for the memory bank”).
 
As per claim 5, Seo in view of Liu teaches the operation control command includes an active command (Seo: Col. 11: lines 52-56: the operation command includes an active command);

As per claim 6, Seo in view of Liu teaches to store the data in the second area of the memory module (Col. 9: lines 29-30: “write the data (generated by the processor) … with an address, identiying a memory location”  is equivalent to the claim “store the generated data in a second area of the memory module”);
and to control whether to perform a refresh of a page of a memory bank included in the second area, a refresh cycle for the page of the memory bank included in the second area, or both (Seo: Col. 9: lines 40-45: wherein “refresh command … with an address, identiying a memory location” is equivalent to the claim “refresh a page of a memory bank included in the second area”).

As per claim 7, Seo in view of Liu teaches that the controller is configured to control whether to refresh a memory bank of the memory banks by using an operation control command for each page of the memory bank (Seo: Col. 9: lines 40-45: wherein “refresh command … with an address, identiying a memory location” is equivalent to the claim “refresh a page of a memory bank included in the second area”).

As per claim 8, Seo in view of Liu teaches the operation control command for each bank includes a refresh command (Seo: Col. 5: lines 57-58: the memory controller refreshes the bank with a refresh command).

As per claim 9, Seo in view of Liu teaches the controller includes a lookup table that stores a refresh cycle for each memory bank (Seo: Fig. 3: Elements 100, 300; Fig. 8: Element 300b; Col. 9; lines 33-34: the memory controller 100 includes a refresh request circuit 300 including a lookup table 300b to refresh with BANK_ADDR (e.g. a refresh cycle for each memory bank)) or for each page of the memory banks; 
and is configured to transmit a refresh command to the memory module (Seo: Fig. 2: Elements 100 and 200a; Col. 9; lines 33-34: the memory controller 100 issues the refresh command to the memory device 200a).

As per claim 10, Seo in view of Liu teaches data generated in processing the offloaded operation by the controller (Seo: Col. 11: lines 19-21: “the write data DQ or input data (generated by the processor)” is equivalent to the claim “data generated by the execution of the program code”; Col. 9: lines 29-30: the memory controller “writes data (e.g. the write data DQ) to the memory device” is equivalent to the claim “store data … in the memory module”);
Seo does not teach the type of the application is determined according to characteristics may safely be lost. 
However, Liu teaches the type of the application is determined according to characteristics may safely be lost (Liu: Page 5; Right column; Fourth paragraph: the applications include the non-critical data (global data) that are insensitive to errors (e.g. may safely be lost)).
Accordingly, it would have been obvious to one having ordinary skill in the art before the time the invention was made to utilize the teachings of Liu with the invention of Seo, for the purpose of controlling the refresh rates of the memory module based on the data type of applications.  This is done by utilizing the data partitioning in memory banks by Liu with the operations of the data processing system by Seo. By doing this, the system may be able to refresh the area of the memory module that contains non-critical data at much slower refresh rate than another area that contains critical data and thus, reduce the power consumption.

As per claim 11, Seo teaches that an operating method of a data processing system (Seo: Fig. 2: Element 30: an memory system);
including a memory module (Seo: Fig. 2: Element 200a: an memory device) composed of a plurality of memory banks (Seo: Fig. 4: Elements 280 a-d: the memory device includes bank arrays 280 a-d or banks (e.g. a plurality of memory banks)); including a (Seo: Col. 7: lines 17-18: including pages or memory cells (located in rows));
and a controller configured to control the memory module (Seo: Fig. 2: Elements 100 and 200a: Col. 2: lines 27-29: the memory controller 100 (e.g. a controller) controls the memory device 200a (e.g. the memory module));
the operating method comprising: when a host requests operation processing for an application (Seo: Fig. 1: Elements 20: Col. 9: lines 29-32: the host 20 requests memory operations);
receiving, by the controller from the host, a storage address of a program code of the application (Seo: Col. 9: lines 33-47: the memory controller receives the address (e.g. a storage address) of the command code (e.g. a program code of the application) wherein the command code can be a read, write or refresh);
Seo does not teach receiving, by the controller from the host, a type of the application;
and a refresh control step including controlling, by the controller based on the type of the application, whether to refresh the memory module, a refresh cycle of the memory module, or both.
However, Liu teaches receiving, by the controller from the host, a type of the application (Liu: Page 5; Right column; Fourth paragraph: the applications include two types of data: the critical data (codes or command codes) are error-free and the non-critical data (global data or generated data) are insensitive to errors);
controlling, by the controller based on the type of the application, whether to refresh the memory module, a refresh cycle of the memory module, or both (Liu: Fig. 2; Elements High Refresh (critical data) and Low Refresh (non-critical data); Page 3: Left column; Sixth paragraph: based on the applications for critical data and non-critical data, refreshing High Refresh (critical data) partition at the regular refresh-rate and Low Refresh (non-critical data) partition at substantially slower rate);
Liu: Fig. 2: the High Refresh (critical data) partition include a high refresh row associated with an address for critical data such as code (e.g. program code)) and an address of the memory module for storing data generated by the execution of the program code (Liu: Fig. 2: Element Low Refresh (non-critical data) partition include a low refresh row associated with an address for non-critical data such as global data (e.g. generated data)); 
Accordingly, it would have been obvious to one having ordinary skill in the art before the time the invention was made to utilize the teachings of Liu with the invention of Seo, for the purpose of controlling the refresh rates of the memory module based on the data type of applications.  This is done by utilizing the data partitioning in memory banks by Liu with the operations of the data processing system by Seo. By doing this, the system may be able to refresh the area of the memory module that contains non-critical data at much slower refresh rate than another area that contains critical data and thus, reduce the power consumption.

As per claim 12, Seo in view of Liu teaches loading, by the controller, the program code into a first area of the memory module (Seo: Col. 9: lines 33-39: wherein “the memory controller 100 … transmitting  a command code … along with an address, identiying a memory location” is equivalent to the claim “loading, by the controller, the program code into a first area of the memory module”; Col. 13: lines 21-23: “an address ADDR including a bank address BANK_ADDR, a row address ROW_ADDR”.  Hereinafter, examiner will use “the address (e.g. can be any specific address in the memory)” to point to either any bank or any row  and will refer “the first area of the memory module” to one specific memory location and “the second area of the memory module” to another memory location); 
(Seo: Col. 9: lines 40-45: “refresh command … with an address, identiying a memory location” is equivalent to the claim “refresh a memory bank included in the first area”; Col. 3: lines 46-52: “the first refresh rate” is equivalent to “a preset refresh cycle”).

As per claim 13, Seo in view of Liu teaches storing, by the controller, the data in a second area of the memory module (Col. 9: lines 29-30: “the memory controller writes the data (generated by the processor) … with an address, identiying a memory location”  is equivalent to the claim “storing, by the controller,  the generated data in a second area of the memory module”); 
and controlling, by the controller, whether to perform a refresh for each memory bank included in the second area, a refresh cycle for each memory bank included in the second area, or both (Seo: Col. 9: lines 40-45: wherein “refresh command … with an address” is equivalent to the claim “refresh a memory bank included in the second area”).

As per claim 14, Seo in view of Liu teaches the refresh control step comprises:
including, by the controller, refresh control information in an operation control command for a memory bank (Seo: Col. 21: lines 39-45: “active command … with an address” is equivalent to the claim “refresh a memory bank of the memory banks by using an operation control command for the memory bank”).
and transmitting the operation control command for the memory bank to the memory module (Seo: Col. 9: lines 36-39: the memory controller transmits the active command to the memory device).

As per claim 15, Seo in view of Liu teaches the operation control command includes an active command (Seo: Col. 11: lines 52-56: the operation command includes an active command);

As per claim 16, Seo in view of Liu teaches storing, by the controller, the data in a second area of the memory module (Col. 9: lines 29-30: “the controller writes the data (generated by the processor) … with an address, identiying a memory location”  is equivalent to the claim “store the generated data in a second area of the memory module”);
and controlling, by the controller, whether to perform a refresh for each page of a memory bank included in the second area, a refresh cycle for each page of the memory bank included in the second area, or both (Seo: Col. 9: lines 40-45: wherein “refresh command … with an address, identiying a memory location” is equivalent to the claim “refresh a page of a memory bank included in the second area”).

As per claim 17, Seo in view of Liu teaches including, by the controller, refresh control information into an operation control command for each page of the memory bank (Seo: Col. 9: lines 33-36: the memory controller refreshes the memory bank by using refresh command (e.g. an operation control command) with the bank and row addresses (e.g. each page of the memory bank));
and transmitting, to the memory module, the operation control command for each page of the memory bank (Seo: Col. 9: lines 36-39: the memory controller transmits the refresh command to the memory device).


As per claim 18, Seo in view of Liu teaches the operation control command for each bank includes a refresh command (Seo: Col. 5: lines 57-58: the memory controller refreshes the bank with a refresh command).

As per claim 19, Seo in view of Liu teaches the controller includes a lookup table that stores a refresh cycle for each memory bank  (Seo: Fig. 3: Elements 100, 300; Fig. 8: Element 300b; Col. 9; lines 33-34: the memory controller 100 includes a refresh request circuit 300 including a lookup table 300b to refresh with BANK_ADDR (e.g. a refresh cycle for each memory bank)) or for each page of the memory banks;

and is configured to transmit a refresh command to the memory module (Seo: Fig. 2: Elements 100 and 200a; Col. 9; lines 33-34: the memory controller 100 issues the refresh command to the memory device 200a).

As per claim 20, Seo in view of Liu teaches data generated in processing the offloaded operation by the controller Col. 11: lines 19-21: “the write data DQ or input data (generated by the processor)” is equivalent to the claim “data generated by the execution of the program code”; Col. 9: lines 29-30: the memory controller “writes data (e.g. the write data DQ) to the memory device” is equivalent to the claim “store data … in the memory module”)
Seo does not teach the type of the application is determined according to characteristics may safely be lost. 
However, Liu teaches the type of the application is determined according to characteristics may safely be lost (Liu: Page 5; Right column; Fourth paragraph: the applications include the non-critical data (global data) that are insensitive to errors (e.g. may safely be lost)).


Relevant Prior Arts
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
“Volatile Memory Devices and Electronic Device Comprising Refresh Information Generator: Information Providing Method Thereof, And Refresh Control Method Thereof” (US Pub. No. 20170221546) by Yanggyoon Loh proposes a refresh controller to perform a hidden refresh operation on the first portion of memory cells while a valid operation is performed on the second portion of memory cells.  
“DRAM Controller For Variable Refresh Operation Timing” (US Pub. No. 20140281202) by Hillery C. Hunter proposes a method for selection of a DRAM refresh timing in a DRAM memory system.
“Semiconductor Memory Device For Performing Refresh Operation” (US Patent No. 7180808) by Jong-Hyun Choi proposes multiple refresh modes and a refresh controller.
“Method and Apparatus For Refresh Management Of Memory Modules” (US Pub. No. 20080109598) by Keith R. Shakel proposes managing refresh command sequence for two or more memory devices.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ho whose telephone number is (571)270-5173. The examiner can normally be reached on Monday - Friday 8:30AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571)270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access
to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.H./


03/19/2021    


/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181